DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Applicant's election of claims 1, 2, 4-9, and 14-21 in the reply filed on June 6th, 2022 is acknowledged.  Claims 3 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse by Kevin D. Erickson Esq., Attorney of Record (Reg. No. 38,736).

Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the expansion device” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 14-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (English Translated Korean Publication No.: 101935225 B1), hereinafter referred to as Lee et al. ‘225, in view of Mercer (U.S. Patent No.: 3,747,362), hereinafter referred to as Mercer ‘362.
Regarding claims 1 and 14, Lee et al. ‘225 disclose a cooling system and method of operation (Fig. 11 of the disclose 2000 ASHRAE System and Equipment Handbook: Chapter. 36 Cooling Tower) comprising: a cooling chamber including an air inlet, a water inlet, and a cooling fill disposed between the air inlet and the water inlet, the cooling fill configured to put more water surface area in contact with air; a basin disposed on a side of the cooling fill that is opposite the water inlet, the basin configured to collect the water from the cooling till {see Background}. 
However, Lee et al. ‘225 fail to disclose the limitations of a precooler in combination with the basin, the precooler including a heat- mass exchanger in combination with the basin, and a blower configured to provide pressurized air through the heat-mass exchanger. 
Mercer ‘362 teaches: the concept of a precooler (2) in combination with the basin (3), the precooler including a heat- mass exchanger (14) in combination with the basin, and a blower (15) configured to provide pressurized air through the heat-mass exchanger {as shown in Fig. 1: Col 2, lines 26-34 and Col 2, line 64 through Col 3, line 19}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lee et al. ‘225 in view of Mercer ‘362 to include the use of a precooler and a blower, in order to achieve dehumidification {Mercer ‘362 Col 3, lines 7-12}.
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Lee et al. ‘225 in view of Mercer ‘362 to obtain the invention as specified in claims 1 and 14.

Regarding claim 2, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the cooling system of Claim 1, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the precooler further comprises an air-blown cooler (16/17) in combination with the basin (3) {as shown in Fig. 1: Col 3, lines 2-19, wherein combination of 16/17 constitute an air-blown cooler}.  

Regarding claim 5, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the cooling system of Claim 1, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the heat-mass exchanger comprises an air passage (12) extending through the water within the basin to cool the pressurized air and condense water vapor from the humid air {as shown in Fig. 1: Col 2, lines 47-48}.  

Regarding claim 6, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the cooling system of Claim 1, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the heat-mass exchanger extends outside the basin and wherein water (4) is introduced (6) from the basin (3) to the heat-mass exchanger (14) {as shown in Fig. 1}.  

Regarding claim 7, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the cooling system of Claim 5, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the air passage is connected to the air inlet of the cooling chamber {as shown in Fig. 1}.  

Regarding claim 8, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the cooling system of Claim 5, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the air passage extends through the cooling fill (7) {as shown in Fig. 1: Col 2, lines 47-48}.

Regarding claim 9, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the cooling system of Claim 8, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the air passage connects to a supply air for a secondary appliance (13) {as shown in Fig. 1: Col 2, lines 47-63}.  

Regarding claim 15, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the method of Claim 14, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of comprising releasing the cooled or cooled dehumidified pressurized air to the cooling fill {as shown in Fig. 1}. 
 
Regarding claim 16, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the method of Claim 14, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of comprising pressurizing an air supply into the pressurized air with a blower or compressor (15) upstream of the heat-mass exchanger (14) {as shown in Fig. 1: Col 2, line 64 through Col 3, line19}.  

Regarding claim 17, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the method of Claim 16, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of comprising cooling (16/17) the pressurized air between the blower and the heat-mass exchanger {as shown in Fig. 1: Col 3, lines 2-19, wherein combination of 16/17 provides cooling}.  

Regarding claim 18, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the method of Claim 17 Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of wherein the blower or compressor increases an air dew point temperature to remove moisture from the pressurized air {see Fig. 1: Col 3, lines 2-19}.  

Regarding claim 20, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the method of Claim 14, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of comprising mixing the cooled or cooled dehumidified air with ambient air entering the cooling chamber {as shown in Fig. 1: Col 2, line 47 through Col 3, line 19}.  

Regarding claim 21, the combination of Lee et al. ‘225 and Mercer ‘362 disclose and teach the method of Claim 14, Lee et al. ‘225 as modified by Mercer ‘362 further discloses the limitations of comprising introducing the cooled or cooled dehumidified air to a supply air of a secondary system (13) {as shown in Fig. 1: Col 2, lines 47-63}.

Allowable Subject Matter
4.      Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7815173 B2 to Lin; Yi-Hsiung.
US 20190242097 A1 to Rockenfeller; Uwe et al.
US 2703228 A to FLEISHER WALTER L
US 2919559 A to KOCH FRED C.
US 20180169571 A1 to Stuckenberg; David J.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
06/11/2022